SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

347
KA 11-01864
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CURTIS A. WRIGHT, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (BRIAN SHIFFRIN OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY L. TAYLOR
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Ontario County Court (Frederick
G. Reed, A.J.), rendered November 10, 2010. Defendant was resentenced
upon his conviction of criminal possession of a controlled substance
in the fourth degree and assault in the second degree (two counts).

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    March 22, 2013                         Frances E. Cafarell
                                                   Clerk of the Court